           Case 2:15-cr-00244-RAJ Document 358 Filed 09/03/20 Page 1 of 1



 1                                                         The Honorable Richard A. Jones
 2

 3
                      UNITED STATES DISTRICT COURT FOR THE
 4                      WESTERN DISTRICT OF WASHINGTON
 5                                AT SEATTLE

 6    UNITED STATES OF AMERICA,                   NO. 2:15-cr-00244-RAJ
 7                         Plaintiff,
                                                  ORDER GRANTING MOTION
 8
                      v.                          TO SET BRIEFING SCHEDULE
 9
      ROBERT RYAN POWELL,
10
                           Defendant.
11

12
           Having considered the parties’ Stipulated Motion Concerning Defendant’s
13
     Pro Se Emergency Motion to Reduce or Modify Term of Imprisonment and to Set
14
     Briefing Schedule regarding same, it is hereby ORDERED as follows:
15
           1. The parties’ Stipulated Motion (Dkt. #356) is GRANTED;
16
           2. Dkt. #353 is withdrawn without prejudice;
17         3. Counsel for the defendant shall file any revised or amended motion on or
18   before September 11, 2020;
19         4. The United States shall file a response to the motion on or before September
20   18, 2020;
21         5. Any reply brief will be filed on or before September 24, 2020; and
22         6. The matter will be noted for September 25, 2020.

23         DATED this 3rd day of September, 2020.

24

25
                                                    A
26                                                  The Honorable Richard A. Jones
                                                    United States District Judge

     ORDER GRANTING MOTION
     TO SET BRIEFING SCHEDULE - 1
